DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 5/26/2022.
Claims 1, 12-13, and 18 are amended.
Claims 15-16 are cancelled.
Claims 1-14 and 17-21 are pending. Claims 1-11 have been withdrawn.
The Examiner withdraws objection to the specification for minor informalities due to Applicant’s amendment filed 5/26/2022. 
The Applicant has overcome the rejection of claims 13-14 and 18-21 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 5/26/2022.

Response to Arguments
Applicant’s arguments with respect to amended claim 11 filed 5/26/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claim 20 is objected to because of the following informalities:
Regarding claim 20, the claim limitation “claims 10 to 19” should be changed to –claims 12-14 and 17-19—since claims 15-16 are cancelled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 4770193) in view of Berger et al. (US 3774508) and Sexstone (US 3943832).
Regarding claim 12, Pryor discloses an apparatus for processing a multifilament filter tow (abstract; col. 3, ll. 40-42; “equipment for forming a tubular rod of fibrous material from a plurality of fibers”) from a tow supply container (12; “fiber supply module”) capable of being used for a melt-blowing process comprising:
a converging horn (27; “gathering equipment”) which receives a bloomed filter tow from the supply container (col. 6, l. 66- col. 7, ll. 14; see Fig. 1) and gathers and the filaments of the filter tow (col. 7, ll. 10-17);
a mandrel assembly (see Fig. 10b) comprising a tongue device (28; see Fig. 2, 5, 10b; “open-ended tubular casing”) configured to receive the bundle of fibers (see Fig. 2, 5, 10b) and a conduit means (42; “mandrel”) mounted in the casing (see Fig. 2, 5, 10b) via a support means (41; see Fig. 2 and 5; “mandrel support”); and
rod-forming means (55; “die”) positioned downstream of the mandrel assembly (see Fig. 1) and constructed to form rods around the conduit means (col. 7, ll. 15-25).
Additionally, Pryor discloses that an embodiment where the conduit means is mounted in the top of the tongue device (see Fig. 10b) and a purpose of the invention is to apply a smoke-modifying agent to the continuous multifilament filter tow as the tow is being formed into rod (col. 3, l. 65- col. 4 l. 2).
Regarding the claim limitation “using a melt-blowing process,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because Pryor’s apparatus is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

However, Pryor is silent as to a divider plate that carries the mandrel and extends between the mandrel and the casing.
Berger teaches an apparatus for making filter means (abstract) comprising a mandrel support (22; Fig. 2-4) having an inner portion (42) a support portion (46; “divider plate”) extending between an inner portion (42; interpreted as where the “mandrel” is attached) and the outer portion (44; “casing”), the support portion does not affect the ultimate tubular shape imparted to the tow (col. 5, ll. 5-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the support means of Pryor for the mandrel support of Berger in order to obtain the predictable result of not affecting the final shape of the filter and thereby achieving the beneficial result of forming the proper cross-sectional shape (Berger; col. 5, ll. 5-13).

Moreover, Pryor is silent as to a divider arranged in the path of the fibers through the gathering equipment and constructed to form a cleft along a length of the bundle as the bundle advances through the gathering equipment, and the mandrel positioned downstream of the divider.
Sexstone teaches an apparatus for handling tows in the manufacture of filter rods containing particulate materials (abstract) comprising a trumpet (18; “gathering equipment”) including a rib member (54; Fig. 4 and 6; “divider”) for engaging a web (30) causing the web to form a generally U-shaped cross-sectional configuration (col. 4, ll. 8-12) and a deposition wheel (58) for depositing particulate material into the channel shaped web (see Fig. 7; col. 4, ll. 32-38; interpreted as a functional equivalent of Pryor’s conduit means) positioned downstream of the rib member (see Fig. 4), wherein the rib member and deposition wheel are aligned and keep the U-shape (see Fig. 6-7). 
It would have been obvious to said skilled artisan to have added the rib member as in Sexstone to the converging horn of Pryor and configuring the rib member to form a U-shaped web as in Sexstone in order to provide formation of the web into such a channel with the edges of the web positioned beneath the base of the channel to produce a consistent filter plug construction that is unknown to the art (Sexstone; col. 4, ll. 19-25). 

	Regarding the claim limitation “the divider plate being in alignment with the divider” modified Pryor’s conduit means (42) is mounted in the top of the tongue device (28) via the support portion (Berger, 46), which is aligned with the rib member (Sexstone; 54) also located in the top of the converging horn (27).

Regarding the claim limitation “to keep the cleft formed in the bundle by the divider upstream of the divider plate open as the bundle of fibers passes through the casing and advances over the mandrel,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Pryor is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Moreover, Sexstone suggests that the rib forms the U-shaped web, and the functional equivalent of the conduit means deposits a particulate material into the U-shaped web (see Fig. 6-7).

Regarding claim 13, modified Pryor discloses the converging horn (27) has a conical shape (see Fig. 2) having an inlet (see Fig. 2) for receiving the tow (26) and an outlet (see Fig. 2) in which the filter tow is converged into a longitudinally oriented compacted filter tow as the tow enters the rod-forming means (col. 7, ll. 23-25), the conical shape defining a longitudinally extending passages that tapers between the inlet and the outlet (see Fig. 2). 

    PNG
    media_image1.png
    385
    370
    media_image1.png
    Greyscale

Regarding claim 14, modified Pryor discloses the rib member (Sexstone; 54) extends from the exit openings of the trumpet (Sexstone; see Fig. 4; col. 4, ll. 2-11).

Regarding claim 17, modified Pryor discloses the conduit means including a nozzle means (43) which can inject liquid additive and gaseous fluid (“treatment fluid”) into the filter tow as the tow passes over the nozzle means (col. 7, ll. 58-62).

Regarding claim 18, modified Pryor discloses the rod-forming means (55) keeps the filter tow in a substantially cylindrical configuration as it passes through the rod forming means (col. 7, ll. 25-32; “tubular external shape”), wherein the conduit means (42) extends into the rod-forming means (see Fig. 10b; “form fibers around the mandrel”).


Regarding claim 19, modified Pryor disclose the rod-forming means comprising a body with a passage therethrough (see Fig. 10b) the mandrel comprises a nozzle means (49) in the form of a rod (see Fig. 10b) mounted within the central passage to define a tubular space between the body and the mandrel (see Fig. 10b).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor  in view of Berger et al.  and Sexstone as applied to claim 10-19 above and further in view of Berger (US 3095343; hereby Berger ‘343).
Regarding claims 20-21, modified Pryor discloses the equipment as discussed above with respect to claims 12-14 and 17-19.
However, modified Pryor is silent as to a treatment station in which the fibers may be cured whilst supported on the mandrel, the treatment station comprises a housing defining a chamber into which a treatment fluid may be introduced, and the die positioned within the housing and is provided with one or more conduits for delivering the treatment fluid form the chamber to the fibers. 
Berger further teaches a first curing station (60; Fig. 1; “treatment station”), the mandrel (20) passing through the first curing station (see Fig. 1; col. 5, ll. 5-8; “cured whilst supported on the mandrel”), including a housing defining a chamber (see Fig. 1) and a die (col. 5, l. 25) such that the tow is contacted with steam (“treatment fluid”) as it passes through the die to soften the tow fibers and plasticizer carried on thereby uniformly bonding the fibers of the tow together as they are gathered (col. 5, ll. 21-30). Berger further teaches that the first curing station is disclosed in U.S. Patent No. 3095343 issued to Berger (col. 5, ll. 15-20).
Berger ‘343 teaches a method for treating continuous filamentary tows (title) comprising a first curing station (19) comprising a treatment chamber (102; Fig. 2), a core member (108; “die”) having tow passageway (112) and fluid passageways (114) for introducing a fluid to the tow steam into the tow (col. 9, ll. 35-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rod forming means of Pryor for the first curing station of Berger and Berger ‘343 including the die with passageways and a treatment chamber, wherein the mandrel extends into the first curing station in order to soften the tow fibers and plasticizer carried thereon (Berger, col. 5, ll. 15-20) thereby obtaining a superior filter without further stiffness or reducing the total fiber surface by fusion of fibers (Berger ‘343; col. 7, ll. 8-13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712